 

Exhibit 10.1

 

INDEMNITY AGREEMENT

This Indemnity Agreement (this “Agreement”) is made effective as of this ____
day of _______, 201_ by and between Benchmark Electronics, Inc., a Texas
corporation (the “Corporation”), and             (the “Indemnitee”). 

1.             Introduction.  The Indemnitee is a director and/or an officer of
the Corporation.  The parties desire that the Corporation provide
indemnification (including advancement of expenses) to the Indemnitee to the
full extent permitted by Texas law, as the same currently exists and may be
expanded from time to time.  Based on such premise, and for certain good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby covenant and agree as follows.

2.             Service.  The Indemnitee will continue to serve the Corporation,
either at will or under separate contract (if such exists), as a director and/or
an officer of the Corporation for so long as the Indemnitee is duly elected and
qualified to serve in such position(s) in accordance with the provisions of the
Corporation’s Bylaws, as the same may be amended hereafter, or until the
Indemnitee’s earlier death, resignation or removal.

 

3.             Indemnification.  The Corporation shall indemnify the Indemnitee
if the Indemnitee was, is or is threatened to be made a named defendant or
respondent in a proceeding because the Indemnitee is or was a director or an
officer of the Corporation or is or was serving at the request of the
Corporation, while a director or an officer of the Corporation, as a director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another foreign or domestic corporation, partnership, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise,
only if it is determined in accordance with Section 8 that the Indemnitee:

(a)           conducted himself or herself in good faith;

(b)           reasonably believed: (1) in the case of conduct in his or her
official capacity as a director or an officer of the Corporation, that his or
her conduct was in the Corporation’s best interests; and (2) in all other cases,
that his or her conduct was at least not opposed to the Corporation’s best
interests; and

(c)           in the case of any criminal proceeding, had no reasonable cause to
believe his or her conduct was unlawful.

The termination of a proceeding by judgment, order, settlement or conviction, or
on a plea of nolo contendere or its equivalent shall not, of itself, be
determinative that the Indemnitee did not meet the requirements set forth in
this Section 3. 

4.             Limitation on Indemnification.  Except to the extent permitted by
Section 5, the Indemnitee shall not be indemnified under Section 3 in respect of
a proceeding;

(a)           in which the Indemnitee is found liable on the basis that he or
she improperly received a personal benefit, whether or not the benefit resulted
from an action taken in the Indemnitee’s official capacity; or

(b)           in which the person is found liable to the Corporation.

For the purposes hereof, the Indemnitee shall be deemed to have been found
liable in respect of any claim, issue or matter only after the Indemnitee shall
have been so adjudged by a court of competent jurisdiction after exhaustion of
all appeals therefrom.

5.             Extent of Indemnification.  Except as provided in Section 7, if
the Indemnitee is entitled to indemnification under Section 3, the Corporation
shall indemnify the Indemnitee against judgments, penalties (including excise
and similar taxes), fines, settlements and reasonable expenses (including court
costs and attorneys’ fees) actually incurred by the Indemnitee in connection
with the proceeding; however, if the Indemnitee is found liable on the basis
that he or she improperly received a personal benefit or is found liable to the
Corporation as contemplated in Section 4, the indemnification (a) shall be
limited to the reasonable expenses actually incurred by the Indemnitee in
connection with the proceeding, and (b) shall not be made in respect of any
proceeding in which the Indemnitee shall have been found liable for willful or
intentional misconduct in the performance of his or her duty to the Corporation,
breach of his or her duty of loyalty to the Corporation, or an act or omission
not committed in good faith that constitutes a breach of a duty owed to the
Corporation.  The reasonableness of the Indemnitee’s expenses contemplated in
this Section 5 shall be determined in the same manner that the determination of
indemnification is made under Section 8. 

 



--------------------------------------------------------------------------------

 

6.             Notification.  Promptly after receipt by the Indemnitee of notice
of the commencement of any proceeding, the Indemnitee shall, if a claim in
respect thereof is to be made by the Indemnitee against the Corporation under
this Agreement, notify the Corporation of the commencement thereof; provided,
however, that an omission by the Indemnitee to notify the Corporation of the
commencement of a proceeding will not relieve the Corporation from any liability
that it may have to the Indemnitee otherwise than under this Agreement,
including, without limitation, its liability under the Corporation’s Articles of
Incorporation, certificate of formation or Bylaws.

7.             Defense of Proceeding.  The Indemnitee shall be entitled to
select his or her own counsel subject to the reasonable consent of the
Corporation and such counsel shall be paid directly by the Corporation.  With
respect to any such proceeding:

(a)           The Corporation shall be entitled to participate therein at its
own expense.

(b)           Except as otherwise provided below, to the extent that it may
wish, the Corporation jointly with any other indemnifying party shall be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
the Indemnitee.  After notice from the Corporation to the Indemnitee of its
election so to assume the defense thereof, the Corporation will not be liable to
the Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by the Indemnitee in connection with the defense thereof other than
reasonable costs of investigation and all other costs for which the Corporation
is liable hereunder.  The Indemnitee shall have the right to employ its own
counsel in such proceeding, but the fees and expenses of such counsel incurred
after notice from the Corporation of its assumption of the defense thereof shall
be at the expense of the Indemnitee unless (1) the employment of counsel by the
Indemnitee has been authorized by the Corporation, (2) the Indemnitee shall have
reasonably concluded, based on the advice of counsel, that there may be a
conflict of interest between the Corporation and the Indemnitee in the conduct
of the defense of such action, or (3) the Corporation shall not in fact have
employed counsel to assume the defense of such action within a reasonable time,
in each of which cases the fees and expenses of counsel shall be at the expense
of the Corporation.  The Corporation shall not be entitled to assume the defense
of any proceeding as to which the Indemnitee, based on the advice of counsel,
shall have made the conclusion provided for in (2) above.

(c)           The Corporation shall not be liable to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any proceeding
effected without its written consent.  The Corporation shall not settle any
action or claim in any manner that would impose any expense, penalty or
limitation on the Indemnitee without the Indemnitee’s written consent.  Neither
the Corporation nor the Indemnitee shall unreasonably withhold their consent to
any proposed settlement.

8.             Determination of Indemnification. 

(a)           A determination of whether the Indemnitee is entitled to
indemnification under Section 3 shall be made:

(1)           by the Board of Directors of the Corporation by a majority vote of
a quorum consisting of directors who at the time of the vote are not named
defendants or respondents in the proceeding;

(2)           if such a quorum cannot be obtained, by a majority vote of a
committee of the Board of Directors, designated to act in the matter by a
majority vote of all directors, consisting solely of two or more directors who
at the time of the vote are not named defendants or respondents in the
proceeding;

(3)           by special legal counsel selected by the Board of Directors or a
committee thereof by vote as set forth in Subparagraph (1) or (2) of this
Paragraph (a), or, if such a quorum cannot be obtained and such a committee
cannot be established, by a majority vote of all directors; or

(4)           by the shareholders in a vote that excludes the shares held by
directors who are named defendants or respondents in the proceeding.

(b)           The directors, special legal counsel or shareholders, as the case
may be, shall make the determination of indemnification under Paragraph (a) of
this Section 8 in accordance with the following procedures:

(1)           The Indemnitee may submit to the Board of Directors a sworn
Request for Indemnification, substantially in the form of Exhibit A, in which
the Indemnitee requests indemnification from the Corporation pursuant to this
Agreement and states that he or she has met the standard of conduct required for
indemnification under Section 3. 

(2)           The Indemnitee’s submission of a Request for Indemnification to
the Board of Directors shall create a rebuttable presumption that the Indemnitee
has met the requirements set forth in Section 3 and, therefore, is entitled to
indemnification thereunder.  The directors, special legal counsel or
shareholders, as the case may be, shall determine, within 30 days



--------------------------------------------------------------------------------

 

after submission of the Request for Indemnification, specifically that the
Indemnitee is so entitled unless they or it possess clear and convincing
evidence to rebut the foregoing presumption, which evidence shall be disclosed
to the Indemnitee with particularity.

9.             Mandatory Indemnification for Reasonable Expenses Upon Successful
Defense.  Except as provided in Section 7, the Corporation shall indemnify the
Indemnitee against reasonable expenses incurred by him or her in connection with
a proceeding in which he or she is a named defendant or respondent because he or
she is or was a director or an officer of the Corporation or is or was serving
at the request of the Corporation, while a director or an officer of the
Corporation, as a director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another foreign or domestic
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise, if he or she has been wholly successful, on
the merits or otherwise, in the defense of the proceeding.  The reasonableness
of the Indemnitee’s expenses contemplated in this Section 9 shall be determined
in any manner set forth in Section 8. 

10.          Advancement of Reasonable Expenses.  Except as provided in Section
7, the Corporation shall pay or reimburse the reasonable expenses (including
attorneys’ fees) incurred by the Indemnitee in a proceeding, in advance of the
final disposition of the proceeding, and without the determination of
indemnification specified in Section 8 or the determination as to the
reasonableness of such expenses contemplated in Sections 5 and 9, within 14 days
after the Corporation receives a sworn Statement of Undertaking, substantially
in the form of Exhibit B, from the Indemnitee.  In the Statement of Undertaking,
(a) the Indemnitee shall state that he or she believes in good faith that he or
she has met the standard of conduct necessary for indemnification under Section
3; and (b) the Indemnitee, or any other person on behalf of the Indemnitee,
shall undertake to repay the amount paid or reimbursed by the Corporation if it
is ultimately determined that (1) the Indemnitee has not met that standard, or
(2) indemnification of the Indemnitee against expenses incurred by him or her in
connection with that proceeding is prohibited by Section 5. 

11.          Insurance.  During the period in which the Indemnitee serves as a
director or an officer of the Corporation and thereafter so long as the
Indemnitee shall be subject to any possible proceeding, whether civil, criminal
or investigative, by reason of the fact that the Indemnitee was serving in such
capacity at the request of the Corporation, the Corporation shall maintain in
full force and effect Directors’ and Officers’ liability insurance in reasonable
amounts from established and reputable insurers; provided, however, that the
Corporation shall be under no obligation to maintain such insurance if the
Corporation makes a good faith determination that such insurance is not
reasonably available or that the premium costs are disproportionate to the
amount of coverage provided. 

12.          Participation in Other Proceedings.  Notwithstanding any other
provision of this Agreement, the Corporation shall pay or reimburse the expenses
incurred by the Indemnitee in connection with this appearance as a witness or
other participation in a proceeding at a time when he or she is not a named
defendant or respondent in the proceeding.

13.          Merger, Consolidation or Change of Control.  If the Corporation is
a constituent corporation in a merger or consolidation, whether the Corporation
is the resulting or surviving corporation or is absorbed as a result thereof, or
if there is a change of control of the Corporation, the Indemnitee shall stand
in the same position under this Agreement with respect to the resulting,
surviving or changed corporation as the Indemnitee would have with respect to
the Corporation if its separate existence had continued or if there had been no
change of control of the Corporation.

14.          Voluntary Dissolution or Bankruptcy.  If the Corporation
voluntarily decides to dissolve or to file a petition for relief under the
applicable bankruptcy, moratorium or similar laws, then not later than 10 days
before such dissolution becomes effective or such filing is made, the
Corporation shall deposit cash in trust for the sole and exclusive benefit of
the Indemnitee in an amount equal to all amounts previously authorized to be
paid or reimbursed to the Indemnitee under this Agreement but which have not yet
been paid or reimbursed.  Any amount so placed in trust shall be used, to the
extent necessary, to discharge the Corporation’s obligations to the Indemnitee
hereunder, whereupon any remaining amount shall be returned to the Corporation. 
The provisions of this Section 14 shall not apply to the dissolution of the
Corporation in connection with a transaction as to which Section 13 applies.

15.          Change in Texas Law.        This Agreement is intended to provide
indemnity to the Indemnitee to the full extent allowed under Texas law. 
Accordingly, to the extent permitted by law, if Texas law permits greater
indemnity than the indemnity set forth herein, or if any amendment is made to
Texas law expanding the permissible indemnity, the indemnity rights and
obligations of the parties set forth in this Agreement shall automatically be
expanded to the extent necessary to provide indemnity to the Indemnitee the full
extent allowed under Texas law.

16.          Certain Definitions.  For the purposes of this Agreement, the
following terms shall have the indicated meanings:

(a)           “Proceeding” shall mean any threatened, pending or completed
action, suit or proceeding (whether civil, criminal, administrative, arbitrative
or investigative), any appeal in such an action, suit or proceeding, or any
inquiry or investigation that could lead to such an action, suit or proceeding.



--------------------------------------------------------------------------------

 

(b)           “Other enterprise” shall include, among others, civic, non-profit
or charitable organizations, whether or not incorporated.

(c)           “Change of control” shall mean any change in the ownership of a
majority of the outstanding shares of the Corporation entitled to vote on the
election of directors or in the composition of a majority of the members of the
board of Directors of the Corporation.

17.          Miscellaneous. 

(a)           Not Exclusive Right.  The indemnification (including advancement
of expenses) provided for by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may be entitled under any statute, bylaw,
agreement, insurance policy, vote of shareholders or directors or otherwise.

(b)           Continuing Right.  The Indemnitee’s right to indemnification
(including advancement of expenses) under this Agreement shall continue after
the Indemnitee has ceased to be a director or officer of the Corporation and
shall inure to the benefit of the heirs, executors, administrators and legal
representatives of the Indemnitee.

(c)           Attorneys’ Fees.  If a claim is made under this Agreement and is
not paid in full by the Corporation within 90 days after a written claim has
been received by the Corporation, the Indemnitee may institute an action, suit
or proceeding to enforce his or her rights under, or to recover damages for the
Corporation’s breach of, this Agreement. If the Indemnitee prevails in such
action, suit or proceeding in whole or in part, he or she shall be entitled to
recover from the Corporation all court costs and attorneys’ fees and expenses
that he or she incurred in connection therewith.

(d)           Modification and Severability.  If a court of competent
jurisdiction declares that any provision of this Agreement is illegal, invalid
or unenforceable, then such provision shall be modified automatically to the
extent necessary to make such provision fully enforceable.  If such court does
not modify any such provision as contemplated herein, but instead declares it to
be wholly illegal, invalid or unenforceable, then such provision shall be
severed from this Agreement, and such declaration shall not affect the legality,
validity and enforceability of the other provisions of this Agreement to which
such declaration does not relate.  In such event, this Agreement shall be
construed as if it did not contain the particular provision held to be illegal,
invalid or unenforceable, the rights and obligations of the parties hereto shall
be construed and enforced accordingly, and this Agreement otherwise shall remain
in full force and effect.

(e)           Governing Law.  This Agreement shall be governed by, construed
under, and enforced in accordance with the laws of the State of Texas, without
regard to its conflict-of-laws rules.

(f)            Entire and Only Agreement.  This Agreement constitutes the entire
and only understanding and agreement between the parties hereto with respect to
the subject matter hereof and supersedes all prior negotiations, understandings
and agreements among other parties relating to the same subject matter.

(g)           Amendments.  Except as provided in Section 15, no alterations,
modifications, amendments or changes in this Agreement shall be effective or
binding upon any party hereto unless the same shall be in writing and executed
by all of the parties hereto.

(h)           Multiple Counterparts.  This Agreement may be executed by the
parties hereto in multiple counterparts, each of which shall be deemed to be an
original for all purposes, and all of which together shall constitute one and
the same instrument.

 

This Agreement has been executed by the parties hereto on the dates set forth
beside their respective signatures below and shall be effective as of the date
set forth above.

 

 

Benchmark Electronics, Inc.

 

 

 

By: ________________________________

 

Name: ________________

 

Title: _________________

 

 

 

________________________________

 

Name: _________________



--------------------------------------------------------------------------------

 

EXHIBIT A

REQUEST FOR INDEMNIFICATION

STATE OF                                                           
                 §

COUNTY OF                                                       
                 §

I,
                                                                                           
, after first being duly sworn, hereby state as follows:

1.             This Request for Indemnification is submitted to the Board of
Directors of Benchmark Electronics, Inc., a Texas corporation (the
“Corporation”), pursuant to the Indemnity Agreement dated
                                   , 20__ (the “Agreement”), between the
Corporation and me.

2.             I am requesting indemnification from the Corporation pursuant to
the Indemnification Agreement in connection with the following proceeding:

3.             With respect to my conduct that is at issue in the proceeding, I
:

(a)           conducted myself in good faith;

(b)           reasonably believed: (1) in the case of conduct in my official
capacity as a director or officer of the Corporation, that my conduct was in the
Corporation’s best interests; and (2) in all other cases, that my conduct was at
least not opposed to the Corporation’s best interests; and

(c)           in the case of any criminal proceeding, had no reasonable cause to
believe my conduct was unlawful.

Accordingly, I have met the standard of conduct required for indemnification
under Section 3 of the Agreement.



--------------------------------------------------------------------------------

 

I have executed this Request for Indemnification on
                                                                 . 

 

Signature: ________________________

 

 

 

Name: ___________________________

 

Subscribed and sworn to before me on
                                                                                         
. 

 

 

 

Notary Public in and for the

 

State of __________________________

 

County of ________________________

 

 

 

My Commission Expires ____________

 

Name: ___________________________



--------------------------------------------------------------------------------

 

EXHIBIT B

STATEMENT OF UNDERTAKING

STATE OF                                                           
                 §

COUNTY OF                                                       
                 §

I,                                            
                                                , after first being duly sworn,
hereby state as follows:

1.             This Statement of Undertaking is submitted to the Board of
Directors of Benchmark Electronics, Inc., a Texas corporation (the
“Corporation”), pursuant to the Indemnity Agreement dated
                                   , _____ (the “Agreement”), between the
Corporation and me.

2.             I am requesting from the Corporation pursuant to the
Indemnification Agreement the advancement of expenses that I have incurred in
connection with the following proceeding:

3.             I believe in good faith that I have met the standard of conduct
necessary for indemnification under Section 3 of the Agreement.

4.             I undertake to repay the amount paid or reimbursed by the
Corporation if it is ultimately determined that (a) I have not met the standard
of conduct necessary for indemnification under Section 3 of the Agreement, or
(b) indemnification of me against expenses that I have incurred in connection
with the proceeding is prohibited by Section 5 of the Agreement.



--------------------------------------------------------------------------------

 

I have executed this Statement of Undertaking on
                                                                     . 

 

Signature: ________________________

 

 

 

Name: ___________________________

 

Subscribed and sworn to before me on
                                                                                         
. 

 

 

 

Notary Public in and for the

 

State of __________________________

 

County of ________________________

 

 

 

My Commission Expires ____________

 

Name: ___________________________

 



--------------------------------------------------------------------------------

 